Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Douglas Edward Morris appeals the district court’s order denying a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we deny Morris’ motions for appointment of counsel and affirm the district court’s judgment. United States v. Morris, No. 5:14-cr-00103-1 (S.D.W.Va. Dec. 11, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.